           Case 3:20-cv-01815-CCC Document 25 Filed 02/03/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DELAWARE COUNTY EMPLOYEES                    :   CIVIL ACTION NO. 3:20-CV-1815
RETIREMENT SYSTEM, individually              :
and on behalf of all others similarly        :   (Judge Conner)
situated,                                    :
                                             :
                     Plaintiff               :
                                             :
               v.                            :
                                             :
CABOT OIL & GAS CORPORATION,                 :
DAN O. DINGES, and SCOTT C.                  :
SCHROEDER,                                   :
                                             :
                     Defendants              :

                                        ORDER

      AND NOW, this 3rd day of February, 2021, upon consideration of plaintiff’s

unopposed motion (Doc. 20) for appointment of lead plaintiff and lead counsel, and

for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

      1.       The motion (Doc. 20) is GRANTED.

      2.       The file in Case No. 3:20-cv-01815-CCC shall be the master file for the
               action. All securities class actions on behalf of purchasers of Cabot Oil
               & Gas Corporation securities arising out of the same or substantially
               similar subject matter subsequently filed in, or transferred to, this
               District shall be consolidated into this action. This Order shall apply to
               every such action, absent an order of the Court. A party objecting to
               such consolidation, or to any other provisions of this Order, must file
               an application for relief from this Order within ten days after the
               action is consolidated into this action. This Order is entered without
Case 3:20-cv-01815-CCC Document 25 Filed 02/03/21 Page 2 of 2




    prejudice to the rights of any party to apply for severance of any claim
    or action, with good cause shown.


                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner
                              United States District Judge
                              Middle District of Pennsylvania
